I concur in the dissenting opinion of the Chief Justice in both propositions announced by him.
1. It is questionable whether the deceased in a homicide case should be considered a "party to the cause" (a criminal prosecution of the slayer), within the purview of Article 5, § 6, of the Constitution, to such an extent as to disqualify the presiding Judge on account of his relationship to him; *Page 257 
though delicacy would suggest the exercise of his discretion in respecting the spirit of the provision. In no possible aspect could the mother of the deceased be so regarded. It appears here that the deceased was related to the presiding Judge in the seventh degree; the mother, of course, in the sixth degree. Judge Mauldin was in error therefore in holding that Judge Rice was disqualified by reason of his relationship to the mother of the deceased.
2. As to the action of Judge Rice in excusing the juror Jernigan: That was an incident in the conduct of the Court within the sound discretion of the presiding Judge, and cannot be assigned as reversible error, if error at all, unless it be shown, as it has not been, that this discretion was abused and that the defendant was actually prejudiced thereby.
"The Court may in the exercise of its discretion excuse jurors for reasons which constitute no legal grounds of disqualification or exemption but which are purely personal to the juror, such as * * * when his business interests would be materially injured. * * * It is uniformly held that whether a juror shall be excused is a matter resting within the sound discretion of the Court, the exercise of which will not be interfered with unless it is clearly shown to have been abused to the actual prejudice of the complaining party." 24 Cyc. 260; State v. Whitman, 14 Rich. 113;State v. Gill, 14 S.C. 410.
In the last named case the Court says:
"It does not appear that his right of peremptory challenge, which, it must be remembered, is a right to reject and not to select jurors (State v. Wise  Johnson, 7 Rich. 412), was in any way abridged, and we are at a loss to conceive how the discharge of these jurors, even if it had been illegal or irregular, could operate to the prejudice of any of the rights of the defendant." *Page 258 
The case of Omaha R. Co. v. Beeson, 36 Neb. 361., 54 N.W. 557, is referred to in 24 Cyc. 261, as announcing the principle in very clear terms:
"There is a wide distinction between the retention of an incompetent juror and the excusing of one who is competent. In the former case the law presumes prejudice to the complaining party, but in the latter it will be presumed that the jurors who tried the case possessed all of the necessary qualifications and that action of the Court, if erroneous, was without prejudice."
The judgment of this Court in my opinion should be a reversal of the order of JUDGE MAULDIN in the appeal instituted by the State and an affirmance of the judgment of the Circuit Court in the appeal instituted by the defendant.